Exhibit 10.2




FORM OF STOCKHOLDER AGREEMENT
This STOCKHOLDER AGREEMENT (this “Agreement”) is entered into as of the
Agreement Date (as defined below) by and among Castlight Health, Inc., a
Delaware corporation (“Castlight”), and the stockholders listed on Annex A (each
such stockholder, as to himself, herself or itself, “Stockholder”) of Jiff,
Inc., a Delaware corporation (“Jiff”). “Agreement Date” means, as to any
Stockholder, the date set forth on the signature page hereto executed by such
Stockholder. Terms not otherwise defined herein shall have the respective
meanings ascribed to them in the Merger Agreement (as defined below). If the
terms of this Agreement conflict in any way with the provisions of the Merger
Agreement, then the provisions of the Merger Agreement shall control.


RECITALS
A.    Each Stockholder has executed and delivered this Agreement in connection
with, and concurrently with the execution and delivery of, that certain
Agreement and Plan of Merger and Reorganization, dated as of January [4], 2017
(as it may be amended from time to time in accordance with its terms, the
“Merger Agreement”), by and among Castlight, Neptune Acquisition Subsidiary,
Inc., a Delaware corporation and a direct or indirect, wholly owned subsidiary
of Castlight (“Merger Sub”), and Jiff, pursuant to which Merger Sub will, on the
terms and subject to the conditions set forth therein, merge with and into Jiff
(collectively, with the other transactions contemplated by the Merger Agreement,
the “Merger”), with Jiff to survive the Merger and become a direct or indirect,
wholly owned subsidiary of Castlight.


B.    Each Stockholder has agreed to enter into this Agreement as an inducement
to and in consideration for the willingness of Castlight to enter into the
Merger Agreement.
NOW, THEREFORE, in consideration of the premises, representations, warranties,
covenants and other agreements contained in the Merger Agreement and herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:


1.Restrictions on Shares.
1.1    Each Stockholder, as to himself, herself or itself (severally and not
jointly), agrees that, from the Agreement Date until the Expiration Time (as
defined below), he, she or it shall not, directly or indirectly, (i) offer,
pledge, sell, contract to sell, sell any option, warrant or contract to
purchase, purchase any option, warrant or contract to sell, grant any option,
right or warrant to purchase or otherwise transfer or dispose of, directly or
indirectly, any Shares (as defined in Section 2) or any securities convertible
into or exercisable or exchangeable for Shares (including without limitation,
Shares or such other securities which may be deemed to be beneficially owned by
the undersigned in accordance with the rules and regulations of the SEC and
securities which may be issued upon exercise of a stock option or warrant), in
each case, that are owned of record or beneficially (as defined in Rule 13d-3
under the Exchange Act) by the undersigned (including holding as a custodian),
whether now owned or hereinafter acquired, or publicly disclose the intention to
make any such offer, sale, purchase, pledge, grant, transfer or disposition,
(ii) enter into a


        

--------------------------------------------------------------------------------




ny swap, short sale, hedge or other agreement that transfers, in whole or in
part, any of the economic consequences of ownership of the Shares or such other
securities described in clause (i) that are currently or hereafter owned either
of record or beneficially (as defined in Rule 13d-3 under the Exchange Act) by
the undersigned and whether any such transaction described in clause (i) above
or this clause (ii) is to be settled by delivery of Shares or such other
securities, in cash or otherwise, or (iii) make any demand for or exercise any
similar right with respect to the registration of any shares of Shares or any
security convertible into or exercisable or exchangeable for Shares,
(collectively, “Transfer”); provided that such Stockholder may (a) if such
Stockholder is a partnership, limited liability company or corporation,
distribute Shares to its partners, members, equity holders or affiliated
entities (as applicable), (b) if such Stockholder is an individual, Transfer any
Shares to any member of such Stockholder’s immediate family, or to a trust for
the benefit of such Stockholder or any member of such Stockholder’s immediate
family, (c) Transfer any Shares for charitable purposes as charitable gifts or
donations, and (d) Transfer any Shares upon the death of such Stockholder (each,
a “Permitted Transfer”); provided, further, that any such Permitted Transfer
shall be permitted only if, as a condition to the effectiveness of such
Permitted Transfer, (i) the transferee agrees in writing to be bound by all of
the terms of this Agreement with respect to the Shares subject to such Permitted
Transfer to the same extent as such transferring Stockholder is bound thereunder
and (ii) such Permitted Transfer would not require registration pursuant to any
applicable federal or state securities Laws or result in Jiff being required to
register any class of its equity securities with the SEC. As used herein, the
term “Expiration Time” as it applies to any Stockholder shall mean the earlier
of (A) the Effective Time and (B) the termination of the Merger Agreement in
accordance with its terms. Any Transfer in violation of this Section 1.1 shall
be null and void ab initio with respect to Shares so transferred.
1.2    From the Agreement Date until the Expiration Time, and except for proxies
granted in accordance with Section 2, each Stockholder, as to himself, herself
or itself (severally and not jointly), agrees he, she or it shall not, directly
or indirectly, grant any proxies or powers of attorney with respect to any of
the Shares, deposit any of the Shares into a voting trust, or enter into a
voting agreement with respect to any of the Shares.
1.3    Any shares of Jiff Capital Stock that a Stockholder purchases or with
respect to which such Stockholder otherwise acquires beneficial ownership on or
after the Agreement Date and prior to the Expiration Time, including, by reason
of any (a) exercise of Jiff options or warrants or conversion of Jiff preferred
stock or (b) stock split, reverse stock split, stock dividend (including any
dividend or distribution of securities convertible into capital stock),
reorganization, recapitalization, reclassification, combination, exchange of
shares or other similar transaction (collectively, the “New Shares”), shall be
subject to the terms and conditions of this Agreement to the same extent as if
they constituted Shares and shall be deemed to be Shares for the purposes
hereof.
2.    Agreement to Vote Shares. From the Agreement Date until the Expiration
Time, at every meeting of the Jiff Stockholders called with respect to any of
the following, and at every adjournment thereof, and on every action or approval
by written consent of the Stockholders requested with respect to any of the
following, each Stockholder shall (as to himself, herself or itself (severally
and not jointly)) or shall cause the holder of record of any applicable record
date to


2
        

--------------------------------------------------------------------------------




irrevocably and unconditionally vote (or give written consent with respect to)
the shares of Jiff Capital Stock beneficially owned by such Stockholder (the
“Shares”) in respect of which such Stockholder is entitled to vote (a) in favor
of (i) the adoption of the Merger Agreement and the approval of the principal
terms of the Merger and (ii) in the case of a vote taken at a meeting, approval
of any proposal to adjourn or postpone the meeting to a later date, if there are
not sufficient votes for adoption of the Merger Agreement and the approval of
the principal terms of the Merger and (b) in favor of any other matter to be
considered by the Jiff Stockholders that the Jiff Board has (A) determined is
necessary or desirable for the consummation of the Merger and (B) recommended
that the Jiff Stockholders adopt.
3.    Representations and Warranties of Stockholder. Each Stockholder hereby
represents and warrants, as to himself, herself or itself (severally and not
jointly), to Castlight as follows:
3.1    Securities. No person who is not a signatory to this Agreement (or such
signatory’s spouse for purposes of applicable community property Laws) has a
beneficial interest in or a right to acquire or vote any of the Shares (other
than, if such Stockholder is a partnership or a limited liability company, the
rights and interests of Persons that own partnership interests or limited
liability company membership interests or units in such Stockholder under the
partnership agreement or operating agreement governing Stockholder and
applicable partnership or limited liability company law, or if such Stockholder
is a trust, the beneficiaries thereof). The Shares are not, and at the
Expiration Time will not be, subject to any Encumbrances (other than
Encumbrances created pursuant to this Agreement).
3.2    Power, Authorization and Validity. If such Stockholder is an entity, such
Stockholder is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization. Such Stockholder has all requisite
power and authority (if such Stockholder is an entity) or legal capacity (if
such Stockholder is a natural person) to enter into this Agreement and to
perform his, her or its obligations under this Agreement. The execution and
delivery of this Agreement by such Stockholder and the consummation by such
Stockholder of the transactions contemplated hereby have been duly authorized by
all necessary action, if any, on the part of such Stockholder. This Agreement
has been duly executed and delivered by such Stockholder and constitutes a valid
and binding obligation of such Stockholder, enforceable against such Stockholder
in accordance with its terms, subject only to the effect, if any, of (a)
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
law now or hereafter in effect relating to creditors’ rights generally and (b)
rules of law and equity governing specific performance, injunctive relief and
other equitable remedies.
3.3    No Consents.    No consent, approval, order, authorization, release or
waiver of, or registration, declaration or filing with, any Governmental Entity
or other Person by or on behalf of such Stockholder is necessary or required to
be made or obtained by such Stockholder to enable such Stockholder to lawfully
execute and deliver, enter into, and perform its, his or her obligations under
this Agreement except as has been made or obtained prior to the date of this
Agreement.
3.4    No Conflict. The execution and delivery by such Stockholder of this
Agreement and the consummation of the transactions contemplated by this
Agreement will not (a)


3
        

--------------------------------------------------------------------------------




if such Stockholder is an entity, violate or conflict with any provision of the
certificate of incorporation or bylaws or other equivalent organizational or
governing documents of such Stockholder, in each case as amended to date, (b)
violate, conflict with, result in the breach of, constitute a default (or an
event that, with notice or lapse of time or both, would become a default)
pursuant to, result in the loss of any benefit under, result in the termination
of, accelerate the performance required by, or result in a plan of termination
or acceleration pursuant to any material Contract of such Stockholder applicable
to any of the Shares, (c) violate or conflict with any Law applicable to such
Stockholder or by which the Shares are bound, or (d) result in the creation of
any Encumbrance upon any of the Shares, in the case of clauses (a), (b), (c) and
(d), in a manner that would adversely affect the ability of such Stockholder,
individually or in the aggregate, to perform his, her or its obligations under
or otherwise comply with this Agreement.
3.5    Legal Proceedings. There is no claim, action, charge, lawsuit, litigation
or other similarly formal legal proceeding brought by or pending before any
Governmental Entity, arbitrator, mediator or other tribunal or, to such
Stockholder’s knowledge, investigation, in each case whether civil, criminal,
administrative, judicial or investigative, or any appeal therefrom (each of the
foregoing, a “Legal Proceeding”) against such Stockholder that relates in any
way to this Agreement, the Merger Agreement, the Merger or any of the
transactions contemplated hereby or thereby. To the knowledge of such
Stockholder, no such Legal Proceeding has been threatened and there is no
reasonable basis for any such Legal Proceeding.
4.    Covenants of Stockholder. Each Stockholder hereby covenants, as to
himself, herself or itself (severally and not jointly), to Castlight as follows:
4.1    Compliance. From the date of this Agreement and until the Expiration
Time, such Stockholder shall not (a) knowingly fail to act or take any action
that would reasonably be expected to result in a breach of a representation or
warranty contained herein, (b) take any action that would reasonably be expected
to impair the ability of Stockholder to perform his, her or its obligations
under this Agreement in any material respect or prevent or materially delay the
consummation of the Merger or this Agreement; provided that nothing contained in
this Section 4.1 shall be construed to prohibit such Stockholder (or its
representatives) as a director of Jiff (if applicable) from exercising his or
her fiduciary duties to stockholders under applicable Law.
4.2    No Voting Agreements. From the date of this Agreement and until the
Expiration Time, such Stockholder shall not enter into any agreement or
understanding with any Person to vote or give instructions in any manner
inconsistent with the terms of Section 2.
4.3    Appraisal Rights. Such Stockholder hereby irrevocably and unconditionally
waives and agrees not to exercise any rights of appraisal that such Stockholder
may have (whether under Section 262 of the DGCL or other applicable Law or
otherwise) or could potentially have or acquire in connection with the execution
and delivery of the Merger Agreement or the consummation of the Merger.
4.4    Stop Transfer Instructions. From the date of this Agreement and until the
Expiration Time, in furtherance of this Agreement, such Stockholder hereby
authorizes Castlight or its counsel to notify the Jiff’s transfer agent that
there is a stop transfer order with respect to all


4
        

--------------------------------------------------------------------------------




of the Shares of such Stockholder (and that this Agreement places limits on the
voting and transfer of such Shares).
5.    Miscellaneous.
5.1    Fiduciary Duties. Notwithstanding anything in this Agreement to the
contrary: (a) Stockholder makes no agreement or understanding herein in any
capacity other than in Stockholder’s capacity as a record holder and beneficial
owner of the Shares and the New Shares, and not in such Stockholder’s capacity
as a director, officer or employee of Jiff or in such Stockholder’s capacity as
a trustee or fiduciary of any Jiff employee benefit plan, and (b) nothing herein
will be construed to limit or affect any action or inaction by Stockholder or
any representative of Stockholder, as applicable, serving on the Jiff Board or
as an officer or fiduciary of Jiff, acting in such person’s capacity as a
director, officer, employee or fiduciary of Jiff.
5.2    Notices. All notices and other communications hereunder must be in
writing and will be deemed to have been duly delivered and received hereunder
(a)  one Business Day after being sent for next Business Day delivery, fees
prepaid, via a reputable nationwide overnight courier service or (b) immediately
upon delivery by hand or by fax (with a written or electronic confirmation of
delivery), in each case to the intended recipient as set forth below:
(i)    If to Castlight, to:
Castlight Health, Inc.
150 Spear Street, suite 400
San Francisco, CA 94105
Attention: General Counsel
[E-mail]
[Telephone Number]


with a copy (which shall not constitute notice) to:
Fenwick & West LLP
Silicon Valley Center
801 California Street
Mountain View, CA 94041
Attention: Matthew Rossiter
Ken S. Myers
Facsimile No.: (650) 938-5200
Telephone No.: (650) 988-8500
(ii)    If to any Stockholder, at the address set forth below such Stockholder’s
signature on the signature page executed by such Stockholder.
5.3    Specific Performance; Injunctive Relief. The parties hereto acknowledge
that Castlight will be irreparably harmed and that there will be no adequate
remedy at law for a violation of any of the covenants or agreements of any
Stockholder set forth herein. Therefore, it


5
        

--------------------------------------------------------------------------------




is agreed that, in addition to any other remedies that may be available to
Castlight upon any such violation of this Agreement, Castlight shall have the
right to enforce such covenants and agreements by injunctive relief, specific
performance, or by any other means available to Castlight at law or in equity
and each Stockholder hereby waives any and all defenses that could exist in its
favor in connection with such injunction or enforcement and waives any
requirement for the security or posting of any bond in connection with such
injunction or enforcement.
5.4    Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
hereto and delivered to the other parties hereto; it being understood that all
parties hereto need not sign the same counterpart.
5.5    Entire Agreement; Nonassignability; Parties in Interest; Assignment. This
Agreement and the documents, instruments and other agreements among the parties
as contemplated by, referred to herein or delivered pursuant hereto (a)
constitute the entire agreement among the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter hereof
and (b) are not intended to confer, and shall not be construed as conferring,
upon any Person other than the parties hereto any rights or remedies hereunder.
The representations and warranties and covenants of each Stockholder contained
herein shall not survive the Closing, and no claim may be brought with respect
to any breach of any representation, warranty or covenant hereunder following
the Closing. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement may be assigned or delegated, in whole or in
part, by operation of law or otherwise, by any Stockholder without the prior
written consent of Castlight, and any such assignment or delegation that is not
consented to shall be null and void. Castlight may assign this Agreement to any
direct or indirect wholly owned subsidiary of Castlight without the prior
written consent of any Stockholder. Subject to the preceding two sentences, this
Agreement shall be binding upon, inure to the benefit of, and be enforceable by
and against, the parties hereto and their respective successors and assigns
(including any Person to whom any Shares are Transferred).
5.6    Amendment; Waiver. Subject to applicable Law, the parties hereto may
amend this Agreement as it applies to each Stockholder at any time by execution
of an instrument in writing signed on behalf of each of Castlight and
Stockholder. At any time, either Castlight or any Stockholder (as to himself,
herself or itself) may, to the extent legally allowed, extend the time for the
performance of any of the obligations or other acts of the other parties, as
applicable, waive any inaccuracies in the representations and warranties made to
such party contained herein or in any document delivered pursuant hereto and
waive compliance with any of the agreements or conditions for the benefit of
such party contained herein. Any agreement on the part of Castlight or any
Stockholder to any such waiver shall be valid only if set forth in an instrument
in writing signed on behalf of the other. Without limiting the generality or
effect of the preceding sentence, no delay in exercising any right under this
Agreement shall constitute a waiver of such right, and no waiver of any breach
or default shall be deemed a waiver of any other breach or default of the same
or any other provision herein.


6
        

--------------------------------------------------------------------------------




5.7    Severability. In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement shall
continue in full force and effect and shall be interpreted so as reasonably to
effect the intent of the parties hereto. The parties hereto further agree to
replace such void or unenforceable provision of this Agreement with a valid and
enforceable provision that shall achieve, to the extent possible, the economic,
business and other purposes of such void or unenforceable provision.
5.8    Remedies Cumulative. Except as otherwise provided herein, any and all
remedies herein expressly conferred upon a party hereto shall be deemed
cumulative with and not exclusive of any other remedy conferred by this
Agreement, or by applicable Law on such party, and the exercise by a party of
any one remedy will not preclude the exercise of any other remedy.
5.9    Governing Law. The internal laws of the State of Delaware, irrespective
of its conflicts of law principles, shall govern the validity of this Agreement,
the construction of its terms, and the interpretation and enforcement of the
rights and duties of the parties hereto. The parties hereto hereby irrevocably
submit to the exclusive jurisdiction of the State of Delaware solely in respect
of the interpretation and enforcement of this Agreement and of the documents
referred to herein, and in respect of the Merger, and hereby waive, and agree
not to assert, as a defense in any action, suit or proceeding for the
interpretation or enforcement hereof or thereof, that it is not subject thereto
or that such action, suit or proceeding may not be brought or is not
maintainable in said courts or that the venue thereof may not be appropriate or
that this Agreement or any such document may not be enforced in or by such
courts, and the parties hereto irrevocably agree that all claims with respect to
such action or proceeding shall be heard and determined in the State of
Delaware. The parties hereto hereby consent to and grant any such court
jurisdiction over the person of such parties and over the subject matter of such
dispute and agree that mailing of process or other papers in connection with any
such action or proceeding in the manner provided in Section 5.2 or in such other
manner as may be permitted by any applicable Law shall be valid and sufficient
service thereof.
5.10    WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE PURSUANT TO THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH PARTY HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT THAT SUCH PARTY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LEGAL PROCEEDING (WHETHER FOR BREACH OF CONTRACT, TORTIOUS
CONDUCT OR OTHERWISE) DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE ACTION OF ANY PARTY HERETO IN NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT HEREOF. EACH PARTY ACKNOWLEDGES AND AGREES THAT (a)
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; (b) IT UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER; (c) IT MAKES THIS WAIVER
VOLUNTARILY; AND


7
        

--------------------------------------------------------------------------------




(d) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.10.
[SIGNATURE PAGE NEXT]


8
        

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Stockholder Agreement to
be executed as of the date first above written.


CASTLIGHT HEALTH, INC.:


By:
 
 
 
 
Name:
John Doyle
 
Title:
 
President and COO
 



[SIGNATURE PAGE TO STOCKHOLDER AGREEMENT]
        

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Stockholder Agreement to
be executed as of the date first above written.
 
JIFF STOCKHOLDER:
 
 
 
(Print Name of Stockholder)
 
 
 
(Signature)
 
 
 
(Print name and title if signing on behalf of an entity)
 
 
 
(Print Address)
 
 
 
(Print Address)
 
 
 
(Print Telephone Number)
 
 
 
(Agreement Date)



[SIGNATURE PAGE TO STOCKHOLDER AGREEMENT]
        